MATHEWS, Justice.
This is a companion case to that of Atlantic Coast Line Railroad Company v. Hill, Fla., 76 So.2d 861. The appellee in this case was injured in the same accident. He was not driving the car but was a passenger in the back seat with his girl friend. The facts are identical with the exception that he was not the driver of the automobile.
Reversed, on the authority of Atlantic Coast Line Railroad Company v. Hill, supra, with directions to set aside the judgment and for further proceedings consistent with this opinion.
ROBERTS, C. J., and SEBRING and BARNS, JJ., concur.